DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/356,811 filed on January 8, 2021.  Claims 1 to 18 are currently pending with the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 was filed before the mailing date of the final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 to 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 3 to 5 of U.S. Patent No. 10,303,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the U.S. Patent and is covered by the U.S. Patent since both applications are claiming common subject matter, as follows: computing listing scores for a plurality of listings based on a search query and a region with which the listing is associated, and further diversifying the listings by ranking, re-computing the listing scores, and modifying the rankings of the top subset of listings based on the re-computed scores, to provide the results of the top subset of listings to the user based on the modified rankings.  Following mapping of claims 1 to .  

Instant Application
U.S. Patent 10,303,725
1. A computer implemented method, comprising: receiving a search query from a client device, the search query referencing a geographic area that includes a plurality of geographic regions; accessing a plurality of listings available for booking, each of the listings associated with a geographic region of the plurality of geographic regions; computing a listing score for each of the plurality of listings based at least on the search query and the geographic region with which each listing is associated; ranking the plurality of listings according to the listing scores, the ranked listings including a top subset of listings ranked above a remainder of the plurality of listings in the ranked listings, the top subset of listings associated with a subset of the geographic regions; re-computing the listing score for a first listing in the remainder based on a 
2. The method of claim 1, further comprising: determining a promotion number that indicates a number of listings to be added to the top subset of listings; and re-computing the listing scores for the promotion number of listings in the remainder of the listings to add the promotion number of listings into the top 



5. The method of claim 4, wherein determining the promotion number comprises determining that the promotion number is equal to a number of the plurality of regions multiplied by a promotion factor.
4. The method of claim 3, wherein selecting the group of geographic regions comprises: computing a relevance between the search query and each of the plurality of geographic regions included in the geographic area; and selecting the group of geographic regions based on the relevance of each of the plurality of geographic regions.
3. The method of claim 2, further comprising computing a relevance between the search query and each of the regions included in the geographic area to determine that the plurality of regions are relevant to the search query.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1 to 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 7, and 13 recite computing a listing score for each of the plurality of listings based at least on the search query and the geographic region with which each listing is associated; ranking the plurality of listings according to the listing scores, the ranked listings including a top subset of listings ranked above a remainder of the plurality of listings in the ranked listings, the top subset of listings associated with a subset of the geographic regions; re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions, the recomputed listing score falling between the listing scores of the second listing and the third listing; modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing.
The limitation of computing a listing score for each of the plurality of listings based at least on the search query and the geographic region with which each listing is associated, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by a processor” language, “computing”, in the context of this claim encompasses the user mentally calculating or assigning a score to the listings based on the request and a geographic region associated with a listing.  Similarly, the limitation of ranking the plurality of listings according to the listing scores, the ranked listings including a top subset of listings ranked 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “a non-transitory computer readable medium causing a processor to”, “receiving a search query from a client device, the search query referencing a geographic area that includes a plurality of geographic regions”, “accessing a plurality of listings available for booking, each of the listings associated with a geographic region of the plurality of geographic regions”, and “providing, for display in a user interface, results corresponding to the top subset of listings based on the modified rankings”.  The non-transitory computer readable medium, and processor in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitations “receiving a search query from a client device, the search query referencing a geographic area that includes a plurality of geographic regions”, and “accessing a plurality of listings available for booking, each of the listings associated with a geographic region of the plurality of geographic regions”, amount to data-gathering steps which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The limitation “providing, for display in a user interface, results corresponding to the top subset of listings based on the modified rankings”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using non-transitory computer readable medium and processor to perform the computing, ranking, re-computing, and modifying steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements including the data-gathering and presenting steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a promotion number that indicates a number of listings to be added to the top subset of listings; and re-computing the listing scores for the promotion number of listings in the remainder of the listings to add the promotion number of listings into the top subset of listings, the 
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “selecting a group of geographic regions from the plurality of geographic regions; and determining the promotion number based on a number of geographic regions of the group of geographic regions and a promotion factor”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “computing a relevance between the search query and each of the plurality of geographic regions included in the geographic area; and selecting the group of geographic regions based on the relevance of each of the plurality of geographic regions”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first listing is associated with a geographic region of the group of geographic regions and none of the listings in the top subset of listings is associated with the geographic region of the group of geographic regions”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a number of listings that a display page of the user interface can display; and determining the promotion number based on the number of listings that the display page of the user 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 8 to 12, and 14 to 18 since they recite similar limitations.
Claims 1 to 18, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over Lieske, Jr. et al. (U.S. Publication No. 2010/0036807) hereinafter Lieske, in view of Cao et al. (U.S. Publication No. 2014/0297630) hereinafter Cao, and further in view of Rose et al. (U.S. Publication No. 2008/0154878) hereinafter Rose. 
	As to claim 1:

	A computer implemented method, comprising: 
receiving a search query from a client device [201, Fig. 5, Receive a search request; Paragraph 0016 teaches receiving search request], the search query referencing a geographic area that includes a plurality of geographic regions [Paragraph 0018 teaches search query includes location of interest; Paragraph 0021 teaches geographic areas associated with the location specified in the search query, which represents the regions; Fig. 2, Plurality of areas (regions) associated with the location of interest (geographic area specified in the query); Paragraph 0034 teaches plurality of areas (regions) associated with the location specified in the user request]; 
accessing a plurality of listings available for booking, each of the listings associated with a geographic region of the plurality of geographic regions [205, Fig. 5, Identify a first set of listings in a first geographic area (region) near the location of interest (geographic area); 209, Fig. 5, Identify a second set of listings in a second geographic area (second region) outside the first area, therefore, identifying plurality of listings located in different regions or areas; Paragraph 0065 teaches identifying sets of listings for the different geographic areas (regions)]; 
computing a listing score for each of the listings based at least on the search query and the geographic region with which the listing is associated [Paragraph 0024 teaches generating a ranking indicator (score) for each set or group of the listings based on criteria that combines multiple parameters, which include the distance from the area of the listings to the location of interest, area popularity, and location; Paragraph 0032 teaches scoring and ranking the listings based on the area on which they are located]; 
ranking the plurality of listings according to the listing scores, the ranked listings including a top subset of listings ranked above a remainder of the plurality of listings in the ranked listings, the top subset of listings associated with a subset of the geographic regions 
providing, for display in a user interface, results corresponding to the top subset of the listings based on the rankings [Paragraph 0042 teaches presentation of the ranked (ordered) listings; Paragraph 0048 teaches presenting the ranked listings in response to the user’s search request].
Lieske does not expressly disclose re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions, the recomputed listing score falling between the listing scores of the second listing and the third listing; modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing; providing the results based on the modified rankings.
	Cao discloses:
	re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a region of the regions not included in the subset of the regions, the recomputed listing score falling between the listing scores of the second listing and the third listing [Paragraph 0045 teaches receiving results sorted based on a relevance score, and calculate signal scores for the results based on the relevance scores and signals, to further re-rank the results based on the signal scores, in other words, re-computing the score for the listings based on the relevance scores and the signals; Paragraph 0059 teaches table 92 shows the effects of the re-rank module, illustrated in Fig. 8, where search results are ranked according to an initial score, from high to low, according to query relevancy, where the results are further re-ranked based on a signal score, representing the recomputed listing score assigned to the item; Paragraph 0060 teaches table 92 includes the listings, the initial scores 98, the signal score 104, and its associated final ranking 100, where the final ranking 100 is based on the signal score 104 calculated based on signals and factors selected primarily to include products from different product categories in the search results, therefore, to diversify the results by including listings associated with categories not included in the subset, where the categories represent the regions; Fig. 8 teaches table 92, which includes the search results, a Product column 94, where the listings are ranked from high to low based on the Initial Relevance Score 98, and includes a Signal Score A 104, which is the re-computed score for the products based on the relevance score and the signals, and a Final Ranking A 100;  As can be seen in table 92, Initial Relevance Score 98 for items 1 to 7, or the top sub-set including items Television A, Television B, Television C, Television D, Television E, Television F, and Television G, are exactly the same in the Signal Score A 104, therefore, the scores for this items have not been re-computed.  However, Initial Relevance Score 98 of items 8 to 10, or the reminder, including items TV Remote, TV Cable, and TV Duster, is not the same as the Signal Score A 104 for these items; in other words, the scores for the remainder of the list has been re-computed as shown in table 92, 104. Fig. 8 further teaches Initial Score 98 for TV Cable, or item 9, equals to 66, and has been re-computed as a Signal Score A, which equals to 111, where 111 is a score falling ; 
modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing [Paragraph 0059 teaches the ranking of the items will be based on the re-scoring; 100, Fig. 8, Final Ranking A, contains the rankings of the items based on the re-scoring, or the Signal Score A, therefore, the modified ranking based on the re-computed score, where the ranking of item 9, TV Cable, has been modified based on the re-computed score, and now its ranking is 3, therefore, placed between the second listing, item 2 (Television B), and item 3 (Television C)];
providing the results based on the modified rankings [Paragraph 0058 teaches re-ranked search results may then be provided to the customer].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a region of the regions not included in the subset of the regions, the recomputed listing score falling between the listing scores of the second listing and the third listing; modifying the rankings of the top subset of listings based on the recomputed listing 
Neither Lieske nor Cao appear to expressly disclose the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions.  In other words, neither Lieske nor Cao appear to expressly disclose geographic region diversification of results.
Rose discloses:
	the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions [Paragraph 0025 teaches techniques described herein include “Geographic diversification”, which may be achieved by generating diversity scores based on differences in locations associated with the items; Paragraph 0031 teaches using a clustering technique, diversity rankings are determined by dividing a set of items into conceptually related cluster of items, and then assigning rankings in a manner that ensures that the highest ranking items include items from each of the various clusters, in other words, including geographic regions that were not included in the subset of geographic regions].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by incorporating geographic region diversification, as the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions, as taught by Rose [Paragraphs 0025, 0031], because the applications are directed to searching and sorting information for presentation to the user, including based on geographic location; by 

As to claim 7
Lieske discloses:
	A non-transitory computer readable medium storing executable computer program instructions, the computer program instructions comprising instructions that when executed cause a computer processor to perform operations comprising:
receiving a search query from a client device [201, Fig. 5, Receive a search request; Paragraph 0016 teaches receiving search request], the search query referencing a geographic area that includes a plurality of geographic regions [Paragraph 0018 teaches search query includes location of interest; Paragraph 0021 teaches geographic areas associated with the location specified in the search query, which represents the regions; Fig. 2, Plurality of areas (regions) associated with the location of interest (geographic area specified in the query); Paragraph 0034 teaches plurality of areas (regions) associated with the location specified in the user request]; 
accessing a plurality of listings available for booking, each of the listings associated with a geographic region of the plurality of geographic regions [205, Fig. 5, Identify a first set of listings in a first geographic area (region) near the location of interest (geographic area); 209, Fig. 5, Identify a second set of listings in a second geographic area (second region) outside the first area, therefore, identifying plurality of listings located in different regions or areas; Paragraph 0065 teaches identifying sets of listings for the different geographic areas (regions)]; 
computing a listing score for each of the listings based at least on the search query and the geographic region with which the listing is associated [Paragraph 0024 teaches generating a ranking indicator (score) for each set or group of the listings based on criteria that combines multiple parameters, which include the distance from the area of the listings to the location of interest, area popularity, and location; Paragraph 0032 teaches scoring and ranking the listings based on the area on which they are located]; 
ranking the plurality of listings according to the listing scores, the ranked listings including a top subset of listings ranked above a remainder of the plurality of listings in the ranked listings, the top subset of listings associated with a subset of the geographic regions [Paragraph 0032 teaches ranking listings based on the area (region); Paragraph 0034 teaches sorting and ranking the listings according to the previously determined values, using thresholds to produce subsets of listings, where the subsets are ranked in order, and therefore, must include a top ranked subset that contains listings with higher rankings than the rest of the subset; Paragraph 0038 teaches ordering listings according to their value, where listings in group area 1 have a higher priority than the second group of listings, therefore, representing a top subset of listings ranking above a reminder of the plurality of listings associated with a subset of the regions; Paragraph 0039 teaches sorting the listings according to the associated ranking value]; 
providing, for display in a user interface, results corresponding to the top subset of the listings based on the rankings [Paragraph 0042 teaches presentation of the ranked (ordered) listings; Paragraph 0048 teaches presenting the ranked listings in response to the user’s search request].
Lieske does not expressly disclose re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a geographic region of  regions not included in the subset of the geographic regions, the recomputed listing score falling between the listing scores of the second listing and the third listing; modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing; providing the results based on the modified rankings.
	Cao discloses:
	re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a region of the regions not included in the subset of the regions, the recomputed listing score falling between the listing scores of the second listing and the third listing [Paragraph 0045 teaches receiving results sorted based on a relevance score, and calculate signal scores for the results based on the relevance scores and signals, to further re-rank the results based on the signal scores, in other words, re-computing the score for the listings based on the relevance scores and the signals; Paragraph 0059 teaches table 92 shows the effects of the re-rank module, illustrated in Fig. 8, where search results are ranked according to an initial score, from high to low, according to query relevancy, where the results are further re-ranked based on a signal score, representing the recomputed listing score assigned to the item; Paragraph 0060 teaches table 92 includes the listings, the initial scores 98, the signal score 104, and its associated final ranking 100, where the final ranking 100 is based on the signal score 104 calculated based on signals and factors selected primarily to include products from different product categories in the search results, therefore, to diversify the results by including listings associated with categories not included in the subset, where the categories represent the regions; Fig. 8 teaches table 92, which includes the search results, a Product column 94, where the listings are ranked from high to low based on the Initial Relevance Score 98, and includes a Signal Score A 104, which is the re-; 
modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing [Paragraph 0059 teaches the ranking of the items will be based on the re-scoring; 100, Fig. 8, Final Ranking A, contains the rankings of the items based on the re-scoring, or the Signal Score A, therefore, the modified ranking based on the re-computed score, where the ranking of item 9, TV Cable, has been modified based on the re-computed score, and now its ranking is 3, therefore, placed between the second listing, item 2 (Television B), and item 3 (Television C)];
providing the results based on the modified rankings [Paragraph 0058 teaches re-ranked search results may then be provided to the customer].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a region of the regions not included in the subset of the regions, the recomputed listing score falling between the listing scores of the second listing and the third listing; modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing; providing the results based on the modified rankings, as taught by Cao [Paragraphs 0058, 0059, 0060, Fig. 8], because both applications are directed to searching and ranking information for presentation to the user; by modifying the scoring to include listings from regions or categories that are not selected, diversification of the listings in the results is achieved.
Neither Lieske nor Cao appear to expressly disclose the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions.  In other words, neither Lieske nor Cao appear to expressly disclose geographic region diversification of results.
Rose discloses:
	the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions [Paragraph 0025 teaches techniques described herein include “Geographic diversification”, which may be achieved by generating diversity scores based on differences in locations associated with the items; Paragraph 0031 teaches using a clustering technique, diversity rankings are determined by dividing a set of items into conceptually 
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by incorporating geographic region diversification, as the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions, as taught by Rose [Paragraphs 0025, 0031], because the applications are directed to searching and sorting information for presentation to the user, including based on geographic location; by including listings from regions that are not selected, diversification of the listings in the results is achieved, including under-represented regions, and non-selected regions that might be of interest for the user, and providing the user with top search results that have a wider variety [Rose Paras 0008, 0009, 0027].

As to claim 13:
	Lieske discloses:
	A computer system comprising: a non-transitory computer-readable storage medium storing executable computer program instructions, the computer program instructions comprising instructions that when executed cause a computer processor to perform steps comprising:
receiving a search query from a client device [201, Fig. 5, Receive a search request; Paragraph 0016 teaches receiving search request], the search query referencing a geographic area that includes a plurality of geographic regions [Paragraph 0018 teaches search query includes location of interest; Paragraph 0021 teaches geographic areas associated with the location 
accessing a plurality of listings available for booking, each of the listings associated with a geographic region of the plurality of geographic regions [205, Fig. 5, Identify a first set of listings in a first geographic area (region) near the location of interest (geographic area); 209, Fig. 5, Identify a second set of listings in a second geographic area (second region) outside the first area, therefore, identifying plurality of listings located in different regions or areas; Paragraph 0065 teaches identifying sets of listings for the different geographic areas (regions)]; 
computing a listing score for each of the listings based at least on the search query and the geographic region with which the listing is associated [Paragraph 0024 teaches generating a ranking indicator (score) for each set or group of the listings based on criteria that combines multiple parameters, which include the distance from the area of the listings to the location of interest, area popularity, and location; Paragraph 0032 teaches scoring and ranking the listings based on the area on which they are located]; 
ranking the plurality of listings according to the listing scores, the ranked listings including a top subset of listings ranked above a remainder of the plurality of listings in the ranked listings, the top subset of listings associated with a subset of the geographic regions [Paragraph 0032 teaches ranking listings based on the area (region); Paragraph 0034 teaches sorting and ranking the listings according to the previously determined values, using thresholds to produce subsets of listings, where the subsets are ranked in order, and therefore, must include a top ranked subset that contains listings with higher rankings than the rest of the subset; Paragraph 0038 teaches ordering listings according to their value, where listings in group area 1 have a higher priority than the second group of listings, therefore, representing a top subset of listings ranking above a 
providing, for display in a user interface, results corresponding to the top subset of the listings based on the rankings [Paragraph 0042 teaches presentation of the ranked (ordered) listings; Paragraph 0048 teaches presenting the ranked listings in response to the user’s search request].
Lieske does not expressly disclose re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions, the recomputed listing score falling between the listing scores of the second listing and the third listing; modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing; providing the results based on the modified rankings.
	Cao discloses:
	re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a region of the regions not included in the subset of the regions, the recomputed listing score falling between the listing scores of the second listing and the third listing [Paragraph 0045 teaches receiving results sorted based on a relevance score, and calculate signal scores for the results based on the relevance scores and signals, to further re-rank the results based on the signal scores, in other words, re-computing the score for the listings based on the relevance scores and the signals; Paragraph 0059 teaches table 92 shows the effects of the re-rank module, illustrated in Fig. 8, where search results are ranked ; 
modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing [Paragraph 0059 teaches the ranking of the items will be based on the re-scoring; 100, Fig. 8, Final Ranking A, contains the rankings of the items based on the re-scoring, or the Signal Score A, therefore, the modified ranking based on the re-computed score, where the ranking of item 9, TV Cable, has been modified based on the re-computed score, and now its ranking is 3, therefore, placed between the second listing, item 2 (Television B), and item 3 (Television C)];
providing the results based on the modified rankings [Paragraph 0058 teaches re-ranked search results may then be provided to the customer].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a region of the regions not included in the subset of the regions, the recomputed listing score falling between the listing scores of the second listing and the third listing; modifying the rankings of the top subset of listings based on the recomputed listing score to add the first listing to the top subset of listings between the second listing and the third listing; providing the results based on the modified rankings, as taught by Cao [Paragraphs 0058, 0059, 0060, Fig. 8], because both applications are directed to searching and ranking information for presentation to the user; by modifying the scoring to include listings from regions or categories that are not selected, diversification of the listings in the results is achieved.
geographic region of the geographic regions not included in the subset of the geographic regions.  In other words, neither Lieske nor Cao appear to expressly disclose geographic region diversification of results.
Rose discloses:
	the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions [Paragraph 0025 teaches techniques described herein include “Geographic diversification”, which may be achieved by generating diversity scores based on differences in locations associated with the items; Paragraph 0031 teaches using a clustering technique, diversity rankings are determined by dividing a set of items into conceptually related cluster of items, and then assigning rankings in a manner that ensures that the highest ranking items include items from each of the various clusters, in other words, including geographic regions that were not included in the subset of geographic regions].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by incorporating geographic region diversification, as the first listing associated with a geographic region of the geographic regions not included in the subset of the geographic regions, as taught by Rose [Paragraphs 0025, 0031], because the applications are directed to searching and sorting information for presentation to the user, including based on geographic location; by including listings from regions that are not selected, diversification of the listings in the results is achieved, including under-represented regions, and non-selected regions that might be of interest for the user, and providing the user with top search results that have a wider variety [Rose Paras 0008, 0009, 0027].

s 2 to 6, 8 to 12, and 14 to 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lieske, Jr. et al. (U.S. Publication No. 2010/0036807) hereinafter Lieske, in view of Cao et al. (U.S. Publication No. 2014/0297630) hereinafter Cao, in view of Rose et al. (U.S. Publication No. 2008/0154878) hereinafter Rose, and further in view of Chung et al. (U.S. Publication No. 2011/0161242) hereinafter Chung.
	As to claim 2:
	Lieske as modified by Cao and Rose discloses: 
re-computing the listing scores for the promotion number of listings in the remainder of the listings to add the promotion number of listings into the top subset of listings, the promotion number of listings including the first listing [Cao - Paragraph 0059 teaches search results are ranked according to an initial score, from high to low, according to query relevancy, where the results are further re-ranked based on a signal score, representing the recomputed listing score assigned to the item; 94, Fig. 8, Searched results ranked based on an initial score 98, where the results include a top N search results, where i.e. N=5, representing the top 5 results set; 104, Fig. 8, Signal Score, which represents a re-scoring of the listings or items included in the rest of the search results, not included in the top set, and the items belonging to a category (representing the region) not included in the top set (i.e. TV Cable, TV Remote, TV Duster), and are based in the scores of the second and third listing (item), i.e. TV Cable re-score is 111, which falls between second item Television B with score of 112, and third item Television C with score of 110; Paragraph 0060 teaches re-score to further re-rank the items may be selected to include products or items from different categories (regions)].
Neither Lieske, nor Cao, nor Rose, appear to expressly disclose determining a promotion number that indicates a number of listings to be added to the top subset of listings.
determining a promotion number that indicates a number of listings to be added to the top subset of listings [Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by incorporating determining a promotion number that indicates a number of listings to be added to the top subset of listings as taught by Chung [Paragraph 0074], because the applications are directed to searching and sorting information for presentation to the user; by determining a promotion or target number, a more relevant and manageable list of results can be presented to the user (See Chung Para [0074]).
	
As to claim 3:
	Lieske discloses:
	selecting a group of geographic regions from the plurality of geographic regions [Paragraph 0018 teaches search query includes location of interest; Paragraph 0021 teaches geographic areas associated with the location specified in the search query, which represents the regions; Paragraph 0035 teaches area selector that analyzes the locations relative to the location of interest, and identifies the geographic areas, which represent the regions]. 
	Neither Lieske nor Cao, nor Rose appear to expressly disclose determining the promotion number comprises selecting a group of regions from the plurality of regions; and determining the promotion number based on a number of regions of the group of regions and a promotion factor.
	Chung further discloses:
determining the promotion number comprises selecting a group of regions from the plurality of regions; and determining the promotion number based on a number of regions of the group of regions and a promotion factor [Chung – Paragraph 0075 teaches target number of results (promotion number) is 8, including listings from 4 categories (which represent the regions), and a factor of 2 per each category, where, if the plurality of categories (regions) are multiplied by the factor, 4 multiplied by 2 equals to 8, which is the target number, or the number of listings that will be included in the top results and presented to the user].

As to claim 4:
	Lieske further discloses:
	computing a relevance between the search query and each of the plurality of geographic regions included in the geographic area [Paragraph 0034 teaches determining measure of distance between the listing’s area (region) and the query location; Paragraph 0032 teaches ranking areas based on the measure of distance which represents the relevancy from the region and the query region]; and 
selecting the group of geographic regions based on the relevance of each of the plurality of geographic regions [Paragraph 0022 teaches area selector selects a second geographic area; Paragraph 0034 teaches determining measure of distance between the listing’s area (region) and the query location, and selecting the areas by the measure of distance to the location of interest, which represents the relevancy].

As to claim 5:
	Lieske discloses:
the first listing is associated with a geographic region of the group of geographic regions [Paragraph 0032 teaches scoring and ranking the listings based on the area on which they are located, where the area represents the geographic region].
Lieske does not appear to expressly disclose none of the listings in the top subset of listings is associated with the region of the group of regions.
Rose discloses:
the first listing is associated with a geographic region of the group of geographic regions and none of the listings in the top subset of listings is associated with the geographic region of the group of geographic regions [Paragraph 0025 teaches techniques described herein include “Geographic diversification”, which may be achieved by generating diversity scores based on differences in locations associated with the items; Paragraph 0031 teaches using a clustering technique, diversity rankings are determined by dividing a set of items into conceptually related cluster of items, and then assigning rankings in a manner that ensures that the highest ranking items include items from each of the various clusters, in other words, including geographic regions that were not included in the subset of geographic regions].

As to claim 6:
	The combination of Lieske, Cao, Rose, and Chung discloses:
determining a number of listings that a display page of the user interface can display [Chung - Paragraph 0074 teaches the target number of results may be limited to the available space in a single page of a display so that the viewer can browse through a small number of results without having to wade through pages and pages of results, therefore, the number of results that the display is capable of displaying is being determined]; and
determining the promotion number based on the number of listings that the display page of the user interface can display [Chung - Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user, where target number of results may be limited to the space available in display].

As to claim 8:
	Lieske as modified by Cao and Rose discloses: 
re-computing the listing scores for the promotion number of listings in the remainder of the listings to add the promotion number of listings into the top subset of listings, the promotion number of listings including the first listing [Cao - Paragraph 0059 teaches search results are ranked according to an initial score, from high to low, according to query relevancy, where the results are further re-ranked based on a signal score, representing the recomputed listing score assigned to the item; 94, Fig. 8, Searched results ranked based on an initial score 98, where the results include a top N search results, where i.e. N=5, representing the top 5 results set; 104, Fig. 8, Signal Score, which represents a re-scoring of the listings or items included in the rest of the search results, not included in the top set, and the items belonging to a category (representing the region) not included in the top set (i.e. TV Cable, TV Remote, TV Duster), and are based in the scores of the second and third listing (item), i.e. TV Cable re-score is 111, which falls between second item Television B with score of 112, and third item Television C with score of 110; Paragraph 0060 teaches re-score to further re-rank the items may be selected to include products or items from different categories (regions)].
Neither Lieske, nor Cao, nor Rose, appear to expressly disclose determining a promotion number that indicates a number of listings to be added to the top subset of listings.

determining a promotion number that indicates a number of listings to be added to the top subset of listings [Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by incorporating determining a promotion number that indicates a number of listings to be added to the top subset of listings as taught by Chung [Paragraph 0074], because the applications are directed to searching and sorting information for presentation to the user; by determining a promotion or target number, a more relevant and manageable list of results can be presented to the user (See Chung Para [0074]).

	As to claim 9:
	Lieske discloses:
	selecting a group of geographic regions from the plurality of geographic regions [Paragraph 0018 teaches search query includes location of interest; Paragraph 0021 teaches geographic areas associated with the location specified in the search query, which represents the regions; Paragraph 0035 teaches area selector that analyzes the locations relative to the location of interest, and identifies the geographic areas, which represent the regions]. 
	Neither Lieske nor Cao, nor Rose appear to expressly disclose determining the promotion number comprises selecting a group of regions from the plurality of regions; and determining the promotion number based on a number of regions of the group of regions and a promotion factor.
	Chung further discloses:
determining the promotion number comprises selecting a group of regions from the plurality of regions; and determining the promotion number based on a number of regions of the group of regions and a promotion factor [Chung – Paragraph 0075 teaches target number of results (promotion number) is 8, including listings from 4 categories (which represent the regions), and a factor of 2 per each category, where, if the plurality of categories (regions) are multiplied by the factor, 4 multiplied by 2 equals to 8, which is the target number, or the number of listings that will be included in the top results and presented to the user].

As to claim 10:
	Lieske discloses:
	computing a relevance between the search query and each of the plurality of geographic regions included in the geographic area [Paragraph 0034 teaches determining measure of distance between the listing’s area (region) and the query location; Paragraph 0032 teaches ranking areas based on the measure of distance which represents the relevancy from the region and the query region]; and 
selecting the group of geographic regions based on the relevance of each of the plurality of geographic regions [Paragraph 0022 teaches area selector selects a second geographic area; Paragraph 0034 teaches determining measure of distance between the listing’s area (region) and the query location, and selecting the areas by the measure of distance to the location of interest, which represents the relevancy].

As to claim 11:
	Lieske discloses:
the first listing is associated with a geographic region of the group of geographic regions [Paragraph 0032 teaches scoring and ranking the listings based on the area on which they are located, where the area represents the geographic region].
Lieske does not appear to expressly disclose none of the listings in the top subset of listings is associated with the region of the group of regions.
Rose discloses:
the first listing is associated with a geographic region of the group of geographic regions and none of the listings in the top subset of listings is associated with the geographic region of the group of geographic regions [Paragraph 0025 teaches techniques described herein include “Geographic diversification”, which may be achieved by generating diversity scores based on differences in locations associated with the items; Paragraph 0031 teaches using a clustering technique, diversity rankings are determined by dividing a set of items into conceptually related cluster of items, and then assigning rankings in a manner that ensures that the highest ranking items include items from each of the various clusters, in other words, including geographic regions that were not included in the subset of geographic regions].

As to claim 12:
	The combination of Lieske, Cao, Rose, and Chung discloses:
determining a number of listings that a display page of the user interface can display [Chung - Paragraph 0074 teaches the target number of results may be limited to the available space in a single page of a display so that the viewer can browse through a small number of results without having to wade through pages and pages of results, therefore, the number of results that the display is capable of displaying is being determined]; and
determining the promotion number based on the number of listings that the display page of the user interface can display [Chung - Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user, where target number of results may be limited to the space available in display].

As to claim 14:
	Lieske as modified by Cao and Rose discloses: 
re-computing the listing scores for the promotion number of listings in the remainder of the listings to add the promotion number of listings into the top subset of listings, the promotion number of listings including the first listing [Cao - Paragraph 0059 teaches search results are ranked according to an initial score, from high to low, according to query relevancy, where the results are further re-ranked based on a signal score, representing the recomputed listing score assigned to the item; 94, Fig. 8, Searched results ranked based on an initial score 98, where the results include a top N search results, where i.e. N=5, representing the top 5 results set; 104, Fig. 8, Signal Score, which represents a re-scoring of the listings or items included in the rest of the search results, not included in the top set, and the items belonging to a category (representing the region) not included in the top set (i.e. TV Cable, TV Remote, TV Duster), and are based in the scores of the second and third listing (item), i.e. TV Cable re-score is 111, which falls between second item Television B with score of 112, and third item Television C with score of 110; Paragraph 0060 teaches re-score to further re-rank the items may be selected to include products or items from different categories (regions)].
Neither Lieske, nor Cao, nor Rose, appear to expressly disclose determining a promotion number that indicates a number of listings to be added to the top subset of listings.
determining a promotion number that indicates a number of listings to be added to the top subset of listings [Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user].
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to combine the teachings of the cited references and modify the invention as taught by Lieske, by incorporating determining a promotion number that indicates a number of listings to be added to the top subset of listings as taught by Chung [Paragraph 0074], because the applications are directed to searching and sorting information for presentation to the user; by determining a promotion or target number, a more relevant and manageable list of results can be presented to the user (See Chung Para [0074]).

	As to claim 15:
	Lieske discloses:
	selecting a group of geographic regions from the plurality of geographic regions [Paragraph 0018 teaches search query includes location of interest; Paragraph 0021 teaches geographic areas associated with the location specified in the search query, which represents the regions; Paragraph 0035 teaches area selector that analyzes the locations relative to the location of interest, and identifies the geographic areas, which represent the regions]. 
	Neither Lieske nor Cao, nor Rose appear to expressly disclose determining the promotion number comprises selecting a group of regions from the plurality of regions; and determining the promotion number based on a number of regions of the group of regions and a promotion factor.
	Chung further discloses:
determining the promotion number comprises selecting a group of regions from the plurality of regions; and determining the promotion number based on a number of regions of the group of regions and a promotion factor [Chung – Paragraph 0075 teaches target number of results (promotion number) is 8, including listings from 4 categories (which represent the regions), and a factor of 2 per each category, where, if the plurality of categories (regions) are multiplied by the factor, 4 multiplied by 2 equals to 8, which is the target number, or the number of listings that will be included in the top results and presented to the user].

As to claim 16:
	Lieske discloses:
	computing a relevance between the search query and each of the plurality of geographic regions included in the geographic area [Paragraph 0034 teaches determining measure of distance between the listing’s area (region) and the query location; Paragraph 0032 teaches ranking areas based on the measure of distance which represents the relevancy from the region and the query region]; and 
selecting the group of geographic regions based on the relevance of each of the plurality of geographic regions [Paragraph 0022 teaches area selector selects a second geographic area; Paragraph 0034 teaches determining measure of distance between the listing’s area (region) and the query location, and selecting the areas by the measure of distance to the location of interest, which represents the relevancy].

As to claim 17:
Lieske discloses:
the first listing is associated with a geographic region of the group of geographic regions [Paragraph 0032 teaches scoring and ranking the listings based on the area on which they are located, where the area represents the geographic region].
Lieske does not appear to expressly disclose none of the listings in the top subset of listings is associated with the region of the group of regions.
Rose discloses:
the first listing is associated with a geographic region of the group of geographic regions and none of the listings in the top subset of listings is associated with the geographic region of the group of geographic regions [Paragraph 0025 teaches techniques described herein include “Geographic diversification”, which may be achieved by generating diversity scores based on differences in locations associated with the items; Paragraph 0031 teaches using a clustering technique, diversity rankings are determined by dividing a set of items into conceptually related cluster of items, and then assigning rankings in a manner that ensures that the highest ranking items include items from each of the various clusters, in other words, including geographic regions that were not included in the subset of geographic regions].

As to claim 18:
	The combination of Lieske, Cao, Rose, and Chung discloses:
determining a number of listings that a display page of the user interface can display [Chung - Paragraph 0074 teaches the target number of results may be limited to the available space in a single page of a display so that the viewer can browse through a small number of results without having to wade through pages and pages of results, therefore, the number of results that the display is capable of displaying is being determined]; and
determining the promotion number based on the number of listings that the display page of the user interface can display [Chung - Paragraph 0074 teaches determination of the target number of results, which represents the promotion number, since the number of results will define the amount of top ranked listings that will be presented to the user, where target number of results may be limited to the space available in display].

Response to Arguments
	The following is in response to Applicant’s arguments filed on January 8, 2021.  Applicant’s arguments have been fully and respectfully considered, but are not persuasive.
Claim Rejections - 35 USC § 101
	In regards to claim 1, Applicant argues that “the claims are directed to improvements to conventional search systems by diversifying top ranked listings such that top ranked listings include listings from several locations in a geographic area regardless of determined relevance”, and further, that “such improvements or search systems cannot be practically performed in the human mind”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear what are the improvements that are obtained with the claimed invention, and how such improvements correlate with the claimed language, as presently presented.  Moreover, Examiner respectfully submits that, as explained in the rejections above, the claims are directed to an abstract idea, since the steps can be practically performed in the human mind, or with the aid of pen and paper, and therefore, it falls under the “Mental Process” grouping of abstract ideas.  
The limitations included in the independent claims, as thoroughly explained in the rejections above, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements preclude the steps from practically being performed in a human mind.  As a further example, the limitations in the context of this claim encompasses the user, which can be a travel agent, fulfilling a request of a customer for booking listings in a preferred region or area.  That is, but for the “by a processor” language, the limitations include the travel agent mentally or with the aid of pen and paper, computing or evaluating multiple listings to determine listing scores for each listing based on the request from the customer that references a geographic area that includes different regions, ordering, mentally or with the aid of pen and paper, the listings based on the determined listing scores, re-evaluating, mentally or with the aid of pen and paper, the scores for the listings that are not in the top subset of the listings, and modifying, mentally or with the aid of pen and paper, the ordering of the listings based on the re-computed scores, in order to diversify the final listings that will be offered to the customer as a result, by including a variety of options from other regions or areas that may be of interest or importance to the customer, and that otherwise would not have been considered due to not appearing in the initial top subset of results.  If a claim limitation, under its broadest reasonable interpretation, covers mental processes but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

In regards to claim 1, Applicant argues that “results in such search systems are provided in real time or near real time upon receiving a search query, which would not be possible by a human”.
In response to the preceding argument, it is noted that the features upon which applicant relies (i.e., “results in such search systems are provided in real time or near real time upon receiving a search query, which would not be possible by a human”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In regards to claim 1, Applicant argues that “Lieske does not describe “the ranked listings including a top subset of listings ranked above a remainder of the plurality of listings in the ranked listings, the top subset of listings associated with a subset of the geographic regions”, and more specifically, that “the listings for each group are sorted by the value associated with the listing for each group in Lieske, independent of other groups, and thus, there is no “top subset” that is “ranked above a remainder of the plurality of listings in the ranked listings””.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits the claims as presently presented require “”, which does not preclude the top subset from being represented by a grouping of the listings having a higher priority than the rest of the groupings that are ordered below the first grouping, and therefore, Lieske discloses “the ranked listings including a top subset of listings ranked above a remainder of the plurality of listings in the ranked listings, the top subset of listings associated with a subset of the geographic regions”.
Lieske [Paragraph 0032] teaches ranking listings based on the area (region).  Lieske [Paragraph 0034] teaches sorting and ranking the listings according to the previously determined values, using thresholds to produce subsets of listings as represented by the groupings, where the subsets are ranked in order, and therefore, also include top ranked subsets that contain listings with higher rankings than the rest of the subset.  Lieske [Paragraph 0038] further teaches ordering listings according to their value, and grouping the listings, where listings in group area 1 have a higher priority than the second group of listings, therefore, representing a top subset of listings ranking above a reminder of the plurality of listings associated with a subset of the regions, and finally [Paragraph 0039] teaches sorting the listings according to the associated ranking value.
Cao does not describe “re-computing the listing score for a fist listing in the remainder [separate from a top subset of listing] based on a combination of the listing score of a second listing of the plurality of listings and a third listing in the top subset of listings””, and that “Cao does not describe  a “recomputed listing score falling between the listing scores of the second listing and the third listing”, as claimed”.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits Cao discloses “re-computing the listing score for a first listing in the remainder based on a combination of the listing scores of a second listing of the plurality of listings and a third listing in the top subset of listings, the first listing associated with a region of the regions not included in the subset of the regions, the recomputed listing score falling between the listing scores of the second listing and the third listing”, as further explained.
Cao [Paragraph 0045] teaches receiving results sorted based on a relevance score, and calculating signal scores for the results based on the relevance scores and signals, to further re-rank the results based on the signal scores, in other words, re-computing the score for the listings based on the relevance scores and the signals.  Cao [Paragraph 0059] teaches table 92 shows the effects of the re-rank module, illustrated in Fig. 8, where search results are ranked according to an initial score, from high to low, according to query relevancy, where the results are further re-ranked based on a signal score, representing the recomputed listing score assigned to the item, and [Paragraph 0060] teaches that table 92 includes the listings, the initial scores 98, the signal score 104, and its associated final ranking 100, where the final ranking 100 is based on the signal score 104 calculated based on signals and factors selected primarily to include products from different product categories in the search results, in other words, to diversify the results by including listings associated with categories not included in the subset, where the categories represent the regions.  Cao [Fig. 8] further teaches table 92, which includes the search results, a Product column 94, where the listings are ranked from high to low based on the Initial Relevance Score 98, and includes a Signal Score A 104, which is the re-computed score for the products based on the relevance score and the signals, and a Final Ranking A 100.  
Further elaborating, as can be seen in Cao’s table 92, Initial Relevance Score 98 for items 1 to 7, or the top sub-set including items Television A, Television B, Television C, Television D, Television E, Television F, and Television G, are exactly the same in the Signal Score A 104, therefore, the scores for this items have not been re-computed.  However, Initial Relevance Score 98 of items 8 to 10, or the reminder, including items TV Remote, TV Cable, and TV Duster, is not the same as the Signal Score A 104 for these items; in other words, the scores for the remainder of the list has been re-computed as shown in table 92, 104.  Continuing in [Fig. 8] it can be seen that Initial Score 98 for TV Cable, or item 9, equals to 66, and has been re-computed as a Signal Score A, which equals to 111, where 111 is a score falling between the initial relevance scores of item listing 2 (Television B) and item listing 3 (Television C), which have scores 112 and 110, respectively, therefore, the score has been re-computed based on the scores of a second listing and a third listing in the top sub-set.  Furthermore, item 9, TV Cable belongs to a different category than the initial top sub-set of items 1 to 7, which only includes Television category products, therefore, the first listing as represented by TV Cable, item 9, is associated with a category not included in the subset, where the category is representing the region.  Finally, Cao [Paragraph 0049] teaches that signals may include item category, which may be used to diversify the types of products present in the search results.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169